IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JOSHUA BRADSHAW,                 : No. 27 MM 2018
                                  :
                 Petitioner       :
                                  :
                                  :
            v.                    :
                                  :
                                  :
 JUDGE FRED A. PIERANTONI III,    :
 DISTRICT ATTORNEY STEPHANIE      :
 SALAVANTIS, CLERK OF COURTS JOAN :
 HOGGARTH, COUNSEL FOR LUZERNE    :
 COUNTY COMMON PLEAS COURT A.     :
 TAYLOR WILLIAMS,                 :
                                  :
                 Respondents      :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.              The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.